 


114 HR 2099 IH: Consumer Financial Protection Act of 2010
U.S. House of Representatives
2015-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2099 
IN THE HOUSE OF REPRESENTATIVES 
 
April 29, 2015 
Mr. Carney introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Consumer Financial Protection Act of 2010 to require the Bureau of Consumer Financial Protection to develop a model form for a disclosure notice that shall be used by depository institutions and credit unions, and for other purposes. 
 
 
1.FindingsCongress finds that: (1)Depository institutions and credit unions have an obligation to provide consumers with policy and fee information in a concise and easy to understand format.  
(2)Because the length of disclosure forms ranges from 21 to 153 pages for depository institutions and 9 to 53 pages for credit unions, consumers have a difficult time understanding how much they are paying for their checking accounts and other financial products. Consumers should be able to compare account terms and conditions among depository institutions and credit unions. (3) A simplified, standardized disclosure form would reduce consumer confusion and make it easier for institutions to compete on price and quality of financial products. 
2.Model disclosures for depository institutions and credit unionsSection 1032 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5532) is amended by adding at the end the following new subsection:  (g)Model disclosures for depository institutions and credit unions (1)In generalThe Bureau, by rule, shall develop a model form for a disclosure notice that shall be used by depository institutions and credit unions for provision of disclosures to be given to a consumer before that consumer opens a checking account. 
(2)Stakeholder inputPrior to issuing a rule pursuant to paragraph (1), the Bureau shall solicit input from representatives of depository institutions and credit unions, non-profit consumer protection entities, and organizations that represent the interests of depository institutions and credit unions.  (3)RequirementsA model form developed pursuant to paragraph (1) shall— 
(A)comply with the format requirements of subsection (b)(2); (B)when practicable, be made available on the website of the depository institution or credit union; and 
(C)include disclosures relating to— (i)opening a checking account and use of such account; 
(ii)consequences of overdraft on such account, including any fees related to overdraft;  (iii)processing policies of the depository institution or credit union; and 
(iv)procedures for resolving a dispute between the consumer and the depository institution or credit union. (4)Exemption for certain banksAny depository institution or credit union with total assets of less than $2,000,000,000 shall be exempt from the requirements of this subsection. . 
 
